OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court *35on February 15, 1983. By order entered March 4, 2009, respondent was disbarred by the Supreme Court of California for misconduct that included misappropriation of client funds. This Court, upon receipt of a certified copy of the California order, directed respondent to show cause why reciprocal discipline should not be imposed pursuant to 22 NYCRR 1022.22. When the Grievance Committee attempted but was unable to locate and serve respondent personally with the order to show cause, the Presiding Justice of this Court authorized the Grievance Committee to serve respondent with the order by publication pursuant to Judiciary Law § 90 (6). Respondent filed no papers in response to the order to show cause and did not appear before this Court on the return date thereof.
Pursuant to 22 NYCRR 1022.22, an attorney disciplined in another jurisdiction may be disciplined by this Court for the underlying misconduct unless we find “that the procedure in the foreign jurisdiction deprived the attorney of due process of law, that there was insufficient proof that the attorney committed the misconduct, or, that the imposition of discipline would be unjust.” Respondent has raised no objection to the imposition of reciprocal discipline by this Court. Accordingly, we conclude that he should be disbarred.
Martoche, J.P., Fahey, Carni, Green and Pine, JJ., concur.
Order of disbarment entered.